 

IN THE UNITED S'I`ATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

In ref Chapter 11

TINTRI, INC.,l case No. 18-11625 (KJC)
D€thr. Related Docket No. 276

 

ORDER AUTHORIZlNG THE DEBTOR TO REJECT CERTAIN
EXECUTORY C()NTRACTS NUNC PRO TUNC TO THE REJECT!ON DATE

 

 

Upon the Fourth Omnibus Motion for Entry of an Order Authorizing the Debtor
to Reject Certain Executory Contracts Nunc Pro Tunc to the Rejection Date (the “_M_M”);z and
it appearing that the relief requested is in the best interests of the Debtor’s estate, its creditors and
other parties in interest; and it appearing that this Court has jurisdiction over this matter pursuant
to 28 U.S.C. §§ 157 and 1334', and it appearing that this matter is a core proceeding pursuant to
28 U.S.C. § 157(b)(2); and due and adequate notice of the Motion having been given under the
circumstances; and after due deliberation and sufficient cause appearing therefor;

IT IS HEREBY ORDERED THAT

l. The Motion is granted as set forth herein.

2. Pursuant to section 365(a) of the Bankruptey Code and Bankruptcy Rule
6006, the Debtor is authorized to reject the Rejected Contracts set forth on Exhibit A annexed
hereto. The rejection is effective nunc pro tunc to November 13, 2018, the date the Motion was

filed.

 

1 The last four digits of the Debtor’s federal taxpayer identification number are 6978. The Debtor’s service

address is: 75 State Street, 18th Floor, Suite 1805, Boston, MA 02109.

2 Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.

DOCS_SF'.98209,3

 

 

 

3. Within two business days after entry of this Order, the Debtor will serve
this Order on the counterparties to the Rejected Contracts.

4. The counterparty must file a claim under section 502 of the Bankruptcy
Code or other claims in connection with such Rejected Contract or the rejection, breach or
termination of such Rejected Contract in accordance with any claims bar date set by the Court,
and the failure to file a timely claim shall forever prohibit the counterparty of the applicable
Rejected Contracts from receiving any distribution on account of such claims from the Debtor’s
estate or otherwise

5. Notwithstanding the relief granted herein and any actions taken hereunder,
nothing in the Motion or this Order shall be deemed or construed to be: (i) an admission as to the
validity or priority of any claim against the Debtor; (ii) a waiver by the Debtor of any claims it
may have against any counterparties to any Rejected Contracts, whether or not such claims are
related to such Rejected Contracts; (iii) a waiver of the Debtor’s right to assert that any Rejected
Contracts terminated prior to the Petition Date or the Rejection Effective Date; or (iv) a waiver
of the Debtor’s right to assert that any of the Rejected Contracts do not constitute executory
contracts

_6. Notwithstanding any provision in the Bankruptcy Rules to the contrary:
(i) this Order shall be effective immediately and enforceable upon its entry; (ii) the Debtor is not
subject to any stay in the implementation, enforcement or realization of the relief granted in this
Order; and (iii) the Debtor is authorized and empowered, and may in its discretion and without
further delay, take any action necessary or appropriate to implement this Order.

7. The rejection of the Rejected Contracts authorized in this Order complies

with the requirements of Bankruptcy Rule 6006(f).

DOCS_SF:98209.3 2

 

 

8. The Court shall retain jurisdiction over any and all matters arising from or

related to the implementation, interpretation, or enforcement of this Order.

res white

HoNoRAiBLE KE\/tlbt J. CAREY
UNITED srArEs BANKRUPTCY JUDGE

DOCS_SF:98209.3 3

